DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 18-21 are allowed
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a video encoding/decoding apparatus performing scalable coding as claimed. 
Claim 18 identifies the uniquely distinct features “performing scalable encoding on pictures included in a video to generate a bitstream, based on a layer structure in which the layers are provided, the number is equal to or smaller than a maximum layer count that is provided based on a frame rate of the video, and a shallowest layer of the layers includes at least an I-picture, and the shallowest layer includes no B-picture, the I-picture being an intra-frame prediction picture, and the B-picture being a bi-directional reference prediction picture.”.
Claim 19 identifies the uniquely distinct features “decoding first information in a bitstream to generate a number of layers; decoding pictures in a video in the bitstream to generate decoded pictures, scalable encoding having been performed on the pictures; reordering, based on the number, the decoded pictures to generate reordered pictures; and outputting the reordered pictures, the number is equal to or smaller than a maximum layer count that is provided based on a frame rate of the video, and a shallowest layer of the layers includes at least an I-picture, and the shallowest layer includes no B-picture, the I-picture being an intra-frame prediction picture, and the B-picture being a bi-directional reference prediction picture.”.
Claim 20 identifies the uniquely distinct features “perform scalable encoding on pictures included in a video to generate a bitstream, based on a layer structure in which layers are provided; and determine a maximum number of the layers that is determined based on a frame rate of the video, wherein a shallowest layer of the layers includes at least an I-picture, and the shallowest layer includes no B-picture, the I-picture being an intra-frame prediction picture, and the B-picture being a bi-directional reference prediction picture.”.
Claim 21 identifies the uniquely distinct features “decode pictures in a video in a bitstream to generate decoded pictures, scalable encoding having been performed on the pictures based on a layer structure in which layers are provided; and parse the bitstream to derive a maximum number of the layers that is determined based on a frame rate of the video, wherein a shallowest layer of the layers includes at least an I-picture, and the shallowest layer includes no B-picture, the I-picture being an intra-frame prediction picture, and the B-picture being a bi-directional reference prediction picture.”.
The closest prior arts Kang (US 2015/0063453 A1) and Weber (US 2012/0082226 A1) disclose a coding method/apparatus for performing scalable video coding, fail to anticipate or render, singly or in combination, the above bolded limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US 2015/0063453 A1), discloses to perform temporally scalable video coding;
Weber (US 2012/0082226 A1), discloses to determine maximum layer count based on frame rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485